Name: Commission Regulation (EC) No 465/2008 of 28 May 2008 imposing, pursuant to Council Regulation (EEC) No 793/93, testing and information requirements on importers and manufacturers of certain substances that may be persistent, bioaccumulating and toxic and are listed in the European Inventory of Existing Commercial Chemical Substances (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  information technology and data processing;  health;  technology and technical regulations;  chemistry
 Date Published: nan

 29.5.2008 EN Official Journal of the European Union L 139/8 COMMISSION REGULATION (EC) No 465/2008 of 28 May 2008 imposing, pursuant to Council Regulation (EEC) No 793/93, testing and information requirements on importers and manufacturers of certain substances that may be persistent, bioaccumulating and toxic and are listed in the European Inventory of Existing Commercial Chemical Substances (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 793/93 of 23 March 1993 on the evaluation and control of the risks of existing substances (1), and in particular Article 12(2) thereof, Whereas: (1) Manufacturers and importers of certain substances in the European Inventory of Existing Commercial Chemical Substances (2) may be required to supply further information which they possess and/or to subject the existing substance to testing where there are valid reasons to believing that the substance presents a serious risk to humans or the environment. Substances that are persistent, bioaccumulating and toxic may present such a risk. (2) The manufacturers and importers concerned should therefore be required to provide the Commission with the information in their possession concerning those substances. (3) The manufacturers and importers concerned should also be required to test the substances in question, to draw up a report on those tests and to forward those reports, together with the results of the tests, to the Commission. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15 of Regulation (EEC) No 793/93, HAS ADOPTED THIS REGULATION: Article 1 Manufacturers and importers of one or more of the substances that may be persistent, bioaccumulating and toxic, listed in the European Inventory of Existing Commercial Chemical Substances and set out in the Annex to this Regulation shall provide the Commission with the information specified in the Annex within the time limits laid down therein and perform, with regard to each such substance, the tests indicated in the Annex in accordance with the protocols specified therein. They shall also provide the Commission with a report on each test, including the results thereof, within the time limits laid down in the Annex. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 84, 5.4.1993, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ C 146 A, 15.6.1990, p. 1. ANNEX No Einecs No CAS No Substance name Testing/information requirements Time limit from the date of entry into force of this Regulation 1 204-279-1 118-82-1 2,2 ²,6,6 ²-tetra-tert-butyl-4,4 ²-methylenediphenol Bioconcentration study on fish (OECD 305 or dietary study) 18 months 2 239-622-4 15571-58-1 2-ethylhexyl 10-ethyl-4,4-dioctyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate Bioconcentration study on fish (OECD 305 or dietary study) 18 months 3 222-583-2 3542-36-7 Dichlorodioctylstannane Bioconcentration study on fish (to be conducted on substance No 2 (CAS 15571-58-1)) 18 months 4 256-798-8 50849-47-3 5-Nonylsalicylaldehyde oxime Bioconcentration study on fish (OECD 305 or dietary study) 18 months 5 281-018-8 83846-43-9 Benzoic acid, 2-hydroxy-, mono-C>13-alkyl derivs, calcium salts (2:1) Enhanced ready biodegradation 18 months 6 250-702-8 31565-23-8 Di(tert-dodecyl) pentasulphide Further investigation of potential uptake in fish Bioconcentration study on fish (dietary study) 18 months 7 284-578-1 84929-98-6 Magnesium, bis(2-hydroxybenzoato-O1,O2)-, ar,ar ²-di-C>13-alkyl derivs Enhanced ready biodegradation (to be conducted with substance No 5 (CAS 83846-43-9)) 18 months 8 209-136-7 556-67-2 Octamethylcyclotetrasiloxane Environmental monitoring programme (together with substance No 15 (CAS 541-02-6)) 18 months 9 262-975-0 61788-44-1 Phenol, styrenated 21-day Daphnia reproduction test (OECD Guideline 211) conducted on Tristyrenatedphenol (CAS 18254-13-2) Bioconcentration study on fish (dietary study) 18 months 10 262-967-7 61788-32-7 Terphenyl, hydrogenated Soil degradation test (OECD 307) for selected hydrogenated terphenyls Bioconcentration study on fish for quaterphenyls Depending on the results  study on T criterion (to read across to terphenyls (CAS 26140-60-3)) 18 months 11 222-733-7 3590-84-9 Tetraoctyltin Bioconcentration study on fish (to be conducted on substance No 2 (CAS 15571-58-1)) 18 months 12 246-619-1 25103-58-6 tert.-Dodecanethiol Enhanced biodegradation test Bioconcentration study on fish 18 months 13 248-227-6 27107-89-7 2-Ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]-thio]-4-octyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate Bioconcentration study on fish (to be conducted on substance No 2 (CAS 15571-58-1)) 18 months 14 250-709-6 31570-04-4 Tris(2,4-di-tert-butylphenyl)phosphite Bioconcentration study on fish (dietary study) 18 months 15 208-764-9 541-02-6 Decamethylcyclopentasiloxan Screening: PBT &vPvB Environmental monitoring programme (together with substance No 8 (CAS 556-67-2)) 18 months 16 254-052-6 38640-62-9 DIPN Ready biodegradation study on marketed material (OECD 301B) 18 months